In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3846 
CLAUDIA MANLEY and 
NOEL MANLEY, 
                                                Plaintiffs‐Appellants, 

                                  v. 

BRUCE LAW and 
HINSDALE TOWNSHIP HIGH SCHOOL DISTRICT 86, 
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15‐CV‐7499 — Edmond E. Chang, Judge. 
                     ____________________ 

     ARGUED OCTOBER 24, 2017 — DECIDED MAY 10, 2018 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON, Circuit Judge. American politics is not for the 
thin‐skinned. In this case, a dispute between an elected school 
board member and a student outside a high school play esca‐
lated quickly. The school board launched an investigation into 
the  board  member’s  alleged  bullying  of  the  student.  The 
2                                                         No. 16‐3846 

board member and her husband filed this lawsuit, originally 
to try to stop the investigation. After that did not work, the 
plaintiffs asserted that the school board and superintendent 
violated their federal constitutional rights by conducting the 
investigation  and  publicly  criticizing  the  board  member  for 
her handling of the dispute with the student. The Due Process 
Clause of the Fourteenth Amendment, plaintiffs tell us, pro‐
tects their emotional well‐being and entitles them to feel that 
the  government  treated  them  fairly.  We  affirm  the  district 
court’s grant of summary judgment dismissing the case. 
I. Factual and Procedural Background 
    Because the plaintiffs appeal the grant of summary judg‐
ment against them, we view the facts in the light reasonably 
most favorable to them, giving them the benefit of all infer‐
ences drawn from the evidence in the record. Brunson v. Mur‐
ray, 843 F.3d 698, 701 (7th Cir. 2016). This does not mean, how‐
ever, that we vouch for the objective truth of all the facts pre‐
sented. Id. 
    Plaintiff  Claudia  Manley  was  a  member  of  the  school 
board for Hinsdale Township High School District 86 in Du‐
Page  County,  Illinois.  In  the  winter  of  2015,  the  district  was 
preparing  for  a  contested  election  in  April  for  three  school 
board seats. Manley was not up for reelection, but her allies 
on the board were. On the evening of March 12, 2015, Manley 
got  into  a  verbal  altercation  with  a  student  who  was  leaf‐
letting for Manley’s political opponents outside a high school 
play. Manley insisted that the leafletting violated school board 
policy. 
   The altercation between Manley and the student sparked 
a wider controversy. The student accused Manley of bullying, 
No. 16‐3846                                                          3 

and a wave of support for the student crashed against Manley. 
The night of the incident, the student’s parents called Manley 
and  left  her  several  voicemails.  When  those  messages  were 
not  returned,  the  student  and  her  parents  pursued  a  public 
campaign to embarrass Manley that included online petitions, 
newspaper  articles,  and  comments  at  public  meetings,  all 
aimed  at  removing  Manley  from her position  on  the  board. 
As  the  pressure  increased,  the  school  district’s  superinten‐
dent, defendant Bruce Law, began an investigation into Man‐
ley’s behavior outside the play. After Law announced the in‐
vestigation, Manley and her husband Noel filed suit in state 
court to enjoin the investigation. 
    No  injunction  was  issued,  and  the  investigation  ended 
with no change in Manley’s legal rights or legal status. Manley 
has alleged bias and unfairness on the part of the board, the 
superintendent,  and  his  investigator,  but  the  investigation 
ended  with  nothing  more  than  a  public  report  finding  that 
Manley  violated  a  board  policy  calling  for  “mutual  respect, 
civility  and  orderly  conduct”  at  school  events.  The  board 
adopted the investigative report’s findings and formally ad‐
monished  Manley  for  violating  the  board’s  policy  and  for 
overstepping her authority in attempting to enforce unilater‐
ally the district’s leafletting policy. Manley is no longer on the 
school  board,  but  not  because  of  district  action  against  her. 
She decided not to seek reelection in 2017. 
    As these events unfolded, the Manleys’ lawsuit evolved in 
state court from an action to enjoin the investigation to a suit 
seeking a declaratory judgment that numerous alleged proce‐
dural irregularities violated state and local law. The amended 
4                                                        No. 16‐3846 

complaint, however, also sought damages that “might, for ex‐
ample,  be  awarded  pursuant  to  the  remedies  provided  by 
42 U.S.C. § 1983.” 
    Based on this reference to relief under a federal statute for 
alleged  federal  constitutional  violations,  the  defendants  re‐
moved the suit to federal court. The plaintiffs fought to sup‐
port  their  federal  claims.  Both  sides  moved  for  summary 
judgment, and the district court granted the defendants’ mo‐
tion.  The  court  found  that  the  plaintiffs  failed  to  offer  evi‐
dence of a required element of a due process claim: the depri‐
vation of a constitutionally recognized liberty or property in‐
terest. The district court also found that Noel Manley lacked 
standing to assert his federal claims. With no remaining ques‐
tions of federal law and no diversity of citizenship between 
the  parties,  the  district  court  declined  to  exercise  supple‐
mental  jurisdiction  over  the  plaintiffs’  state  law  claims 
through 28 U.S.C. § 1367, remanding the remaining claims to 
state  court.  Plaintiffs  have  appealed.  We  review  de  novo  the 
district court’s grant of summary judgment. Brunson, 843 F.3d 
at 704. 
II. Analysis 
    Bitter  disagreements  and  harsh  words  are  not  new  to 
American  politics.  Nearly  two  centuries  ago,  Tocqueville 
wrote that in American politics, “electioneering intrigues, the 
meanness of candidates, and the calumnies of their opponents 
… are occasions of enmity which occur the oftener, the more 
frequent elections become.” Alexis de Tocqueville, 2 Democ‐
racy in America 125 (Henry Reeve trans., 1862). The legal sys‐
tem leaves most of these matters to the political process, not 
the courts. 
No. 16‐3846                                                             5 

    The Constitution does not guarantee good feelings or reg‐
ulate manners in political disputes. Toward the ends of liberty 
and  self‐rule,  the  Constitution’s  embrace  of  free  speech  and 
popular  elections  ensures  robust  and  sometimes  even  rude 
public discourse. These side effects of liberty and representa‐
tive government are well‐known. If the transient evils of “an 
election accidentally severs two friends, the electoral system 
brings a multitude of citizens permanently together …. Free‐
dom produces private animosities, but despotism gives birth 
to general indifference.” Id. at 125.  
     These insights form the foundation of New York Times Co. 
v. Sullivan, 376 U.S. 254 (1964), where the Supreme Court de‐
scribed  “a  profound  national  commitment  to  the  principle 
that  debate  on  public  issues  should  be  uninhibited,  robust, 
and wide‐open, and that it may well include vehement, caus‐
tic, and sometimes unpleasantly sharp attacks on government 
and public  officials.” Id.  at 270. More  recently,  Justice Scalia 
observed that public accountability for political acts “fosters 
civic courage, without which democracy is doomed.” Doe v. 
Reed, 561 U.S. 186, 228 (2010) (Scalia, J., concurring in the judg‐
ment).  That  courage  is  needed  because  of  the  sometimes 
harsh and unfair attacks on public officials and candidates. As 
we said, American politics is not for the thin‐skinned, even, or 
perhaps especially, at the local level. 
     Neither does the Constitution forbid official investigations 
carried out by public officials, even when undertaken for po‐
litical reasons. Framer and Justice James Wilson found in our 
tradition the power of legislators to act as “grand inquisitors 
of the realm.” James Wilson, Considerations on the Nature and 
Extent  of  the  Legislative  Authority  of  the  British  Parliament,  in 
3 The Works of the Honourable James Wilson, L.L.D. 199, at 
6                                                      No. 16‐3846 

219 (1804). Writing of the British House of Commons, he ob‐
served:  “The  proudest  ministers  of  the  proudest  monarchs 
have trembled at their censures; and have appeared at the bar 
of the house, to give an account of their conduct, and ask par‐
don for their faults.” Id.  
    Congress has assumed that investigative power over pub‐
lic officials since the Nation’s birth. See David P. Currie, The 
Constitution in Congress at 20–21, 163 (1997); Kilbourn v. Thomp‐
son, 103 U.S. 168, 189–90 (1881) (“[T]he Constitution expressly 
empowers each House to punish its own members for disor‐
derly behavior.”). In the First Congress, the House of Repre‐
sentatives decided it had authority to investigate the Superin‐
tendent of Finance of the United States under the Articles of 
Confederation.  James  Madison  supported  the  investigation, 
saying that the legislature “should possess itself of the fullest 
information  in  order  to  doing  justice  to  the  country  and  to 
public officers,” 2 Annals of Cong. 1515 (1790), and Madison’s 
view  prevailed.  In  its  early  years,  Congress  exercised  this 
power in other circumstances, often investigating and criticiz‐
ing  Secretary  Alexander  Hamilton’s  administration  of  the 
Treasury Department. See 3 Annals of Cong. 899–906 (1793); 
4 Annals of Cong. 465–466 (1794). If Congress may investigate 
and  censure  public  officials  for  political  purposes,  a  local 
school board’s admonishment of a member is not likely to be 
the stuff of constitutional violation. Against this backdrop, we 
proceed to the specific legal questions at hand. 
     A. Procedural Due Process 
    The Due Process Clause imposes basic procedural obliga‐
tions  on  the  government—in  most  cases,  prior  notice  and  a 
meaningful opportunity to be heard—before it deprives a per‐
son of life, liberty, or property. Cleveland Board of Education v. 
No. 16‐3846                                                           7 

Loudermill, 470 U.S. 532, 542 (1985). When a state or local gov‐
ernment violates these obligations, 42 U.S.C. § 1983 may au‐
thorize an award of damages against the government and/or 
its officers. These damages may include compensation for in‐
tangible emotional harm and even  nominal  damages  where 
no actual injury occurs. Carey v. Piphus, 435 U.S. 247, 263–64, 
266  (1978).  This  does  not  mean,  however,  that  every  person 
who suffers harm traceable to procedurally questionable gov‐
ernment actions can recover damages from the government. 
Before  a  plaintiff  can  recover  any  damages  at  all,  he  or  she 
must first establish that a due process violation occurred. See 
Carey, 435 U.S. at 266; Babchuk v. Indiana University Health, Inc., 
809 F.3d 966, 969 (7th Cir. 2016). To establish a violation, the 
plaintiff must show that he or she was deprived of a liberty or 
property interest at issue in the case. See Paul v. Davis, 424 U.S. 
693, 711 (1976); Babchuk, 809 F.3d at 969. 
    Procedural due process does not protect every conceivable 
legal  interest.  The  doctrine  requires  that  the  interest  meet 
three requirements relevant to this case. First, the affected in‐
terest must have a foundation in state or federal positive law. 
Paul  v.  Davis,  424  U.S.  at  710–11  &  n.5.  Second,  the  interest 
must  be  a  freestanding  entitlement  and  not  contingent  on 
post‐injury  administrative  or  judicial  processes  for  recogni‐
tion. Id. at  712. Third, the interest must itself be substantive 
rather than procedural in nature. Cromwell v. City of Momence, 
713 F.3d 361, 364 (7th Cir. 2013); Cain v. Larson, 879 F.2d 1424, 
1426 (7th Cir. 1989).  
    The Manleys argue here that the investigation and repri‐
mand impaired three interests that should be protected under 
the Due Process Clause: a feeling of fair‐dealing on the part of 
the government; their mental and emotional well‐being; and 
8                                                          No. 16‐3846 

entitlement to processes mandated by the state and the dis‐
trict itself. Each of these interests fails at least one of the re‐
quirements for a viable due process claim. 
        1. Fair Dealing by the Government 
     The plaintiffs claim a liberty interest in “a feeling that the 
government  has  dealt  with  [them]  fairly.”  To  the  extent  the 
plaintiffs identify a positive law basis for this purported inter‐
est, they claim it resides in the procedural component of the 
Due Process Clause. They do not base any claim on any sub‐
stantive aspect of due process. As Paul v. Davis makes clear, 
however,  the  procedural  component  of  the  Due  Process 
Clause does not provide substantive rights itself. 424 U.S. at 
701 (procedural due process does not “ex proprio vigore extend 
to  [plaintiffs]  a  right  to  be  free  of  injury  wherever  the  state 
may be characterized as the tortfeasor”). The plaintiffs’ argu‐
ment that they have a liberty interest in a feeling of fair‐deal‐
ing through the clause itself fails.  
    The plaintiffs have not directed us to cases recognizing a 
protected liberty or property interest in a feeling that the gov‐
ernment is dealing fairly with anyone. They rely on the Su‐
preme Court’s statement in Carey v. Piphus that “a purpose of 
procedural due process is to convey to the individual a feeling 
that the government has dealt with him fairly.” 435 U.S. at 262. 
From this statement, the Manleys argue that if a law has a cer‐
tain purpose, “it follows logically that the result is an ‘interest’ 
protected by the law.” That conclusion does not follow from 
the  premises.  An  “interest”  in  procedural  due  process  doc‐
trine is not an amorphous “interest” in the general meaning 
of that word. As far as we know, no court has gone so far as 
to say, as the plaintiffs argue, that the United States Constitu‐
No. 16‐3846                                                         9 

tion requires state and local government officials to avoid up‐
setting other public officials and candidates affected by their 
actions or words. This unprecedented theory’s threat to robust 
public debate is obvious. The district court properly rejected 
it. 
       2. Emotional Well‐Being 
    The  plaintiffs  also  argue  that  the  defendants  deprived 
them  of  a  protected  liberty  interest  in  their  emotional  well‐
being. Emotional well‐being, unlike the more elusive subjec‐
tive feeling of fairness, is recognized in state law, at least in 
some  situations.  States  protect  limited  personal  interests  in 
emotional well‐being through the torts of intentional and neg‐
ligent infliction of emotional distress and through compensa‐
tory damages for emotional distress tied to other tort liability. 
See, e.g., Schweihs v. Chase Home Finance, LLC, 77 N.E.3d 50 (Ill. 
2016). This limited interest has not been recognized as an in‐
dependent liberty interest protected by due process. 
     Procedural  due  process  protects  only  interests  that  are 
freestanding entitlements protected against injury or depriva‐
tion, independent of procedural protections granted by law. 
The Supreme Court made this clear in Paul v. Davis when it 
held  that  procedural  due  process  does  not  protect  reputa‐
tional interests because Kentucky did not create a freestand‐
ing “legal guarantee of present enjoyment of reputation” al‐
tered by the state’s branding that individual an active shop‐
lifter. 424 U.S. at 711. Instead, the Court explained, an individ‐
ual’s “interest in reputation is simply one of a number which 
the State may protect against injury by virtue of its tort law, 
providing a forum for vindication of those interests by means 
of damages actions.” Id. at 712. 
10                                                     No. 16‐3846 

    The same is true here. Illinois does not create a freestand‐
ing legal guarantee of present enjoyment of emotional well‐
being. Instead, it protects people from certain negligent and 
intentional actions that injure them. E.g., Schweihs, 77 N.E.3d 
50. Any legal protection of emotional well‐being is contingent 
on  tort  doctrines.  When  a  tortious  injury  causes  physical 
harm, compensatory damages are available for harm to emo‐
tional well‐being, but when a tortious act causes no physical 
harm, emotional damages are available only if the act was ex‐
treme or outrageous and undertaken with the knowledge and 
intent that the action would likely result in severe emotional 
harm. Id. at 59, 63. Since plaintiffs must prove these injuries 
and damages in court, the substantive restrictions of tort law 
and the procedural requirements of the state judicial process 
shape  whatever  liberty  interest  might  be  derived  from  the 
plaintiffs’ claim.  
    The nature of this process itself determines what process 
might be due to the plaintiffs here: access to the courts to pur‐
sue a tort claim against the defendants. The Manleys have not 
argued  that  any  defendant  or  the  state  itself  has  deprived 
them of the ability to pursue these claims. If the plaintiffs be‐
lieve they have viable claims under state law, they may be able 
to pursue them in state court. 
    To support their claims to a federally protected liberty in‐
terest  in  emotional  well‐being,  the  plaintiffs  again  rely  on 
Carey v. Piphus. In that case, the Supreme Court determined 
that students who received lengthy school suspensions with‐
out  an  opportunity  to  respond  to  the  charges  against  them 
could recover damages for this due process violation even if 
in the end the suspensions were justified. 435 U.S. at 249–50, 
No. 16‐3846                                                         11 

262–63. To recover damages exceeding a nominal sum, how‐
ever, the students had to show that they suffered compensa‐
ble harm traceable only to the denial of a hearing—that is, to 
the due process violation itself—and not traceable to justified 
suspensions. Id. at 263.  
     The  plaintiffs  misread  the  case  in  two  ways.  First,  Carey 
did not decide whether a due process violation occurred, let 
alone whether people have a right to a hearing before the gov‐
ernment takes action that upsets them. The case decided only 
the availability of certain damages once a due process viola‐
tion has been established. Id. at 262–64. The defense in Carey 
simply  did  not  contest  the  district  court’s  holding  that  a 
school’s  suspension  of  students  without  procedural  protec‐
tions violated due process. Id. at 251 n.5. This points to plain‐
tiffs’ second error. The underlying liberty interest in Carey was 
not emotional well‐being, as the plaintiffs argue, but a state 
entitlement to public education that the Court recognized as 
a protected liberty interest in Goss v. Lopez, 419 U.S. 565 (1975). 
No similar entitlement is involved in this case. 
    Plaintiffs’ reliance on Alston v. King, 231 F.3d 383 (7th Cir. 
2000), is also misplaced. The plaintiff in Alston was a city offi‐
cial whose employment contract entitled him to a hearing be‐
fore he could be fired. He was fired summarily, without the 
promised hearing, and he ultimately showed both a breach of 
contract and a due process violation. We held that the district 
court had erred in limiting the due process damages to nom‐
inal damages, at least as a matter of law, because the plaintiff 
had offered at least some evidence that the denial of a hearing 
was itself humiliating. Id. at 389. The underlying due process 
violation  in  Alston  was  not  contested  or  decided  on  appeal, 
however. See Alston v. King, 157 F.3d 1113, 1116–17 & n.5 (7th 
12                                                      No. 16‐3846 

Cir. 1998) (opinion from earlier appeal). Alston did not hold 
that emotional distress alone is sufficient to prove a denial of 
due process, which is plaintiffs’ theory in this case. 
      3. Procedural Interests 
     The  plaintiffs  alleged  in  their  complaint  that  the  school 
district did not follow board policy or state procedural law in 
the investigation. To the extent that the plaintiffs maintain the 
school district denied them a constitutional right to these le‐
gally  prescribed  processes,  their  claim  fails.  Even  when  re‐
quired  by  statute  or  ordinance,  purely  procedural  rules  of 
state and local law give rise to constitutionally protected in‐
terests only when the mandated procedure contains within it 
a substantive liberty or property interest. Cromwell, 713 F.3d at 
364. In other words, the federal Constitution does not enforce 
compliance  with  state  procedural  rules.  E.g.,  Swarthout  v. 
Cooke, 562 U.S. 216, 221–22 (2011) (per curiam) (due process 
does not require federal courts to review “the application of 
all  state‐prescribed  procedures  in  cases  involving  liberty  or 
property interests”). 
    For example, a government promise that an employee can 
be  fired  only  for  good  cause  creates  a  substantive  property 
right in secure employment, whether or not the government 
provides  procedures  to  enforce  that  right.  Id.  By  contrast,  a 
rule that “merely provides procedures to be followed does not 
include a substantive right” if the procedures protect nothing 
more than employment that can be terminated at will. Miyler 
v. Village of East Galesburg, 512 F.3d 896, 898 (7th Cir. 2008); ac‐
cord, e.g., Cain, 879 F.2d at 1426 (“It is by now well‐established 
that  in  order  to  demonstrate  a  property  interest  worthy  of 
protection  under  the  fourteenth  amendment’s  due  process 
No. 16‐3846                                                      13 

clause, a party may not simply rely upon the procedural guar‐
antees of state law or local ordinance.”). The plaintiffs have 
identified no substantive liberty or property interest attached 
to the procedural rules they claim the district violated.  
   B. Remaining Matters 
    The plaintiffs also argue that the federal Declaratory Judg‐
ment Act, 28 U.S.C. § 2201, provides authority to adjudicate 
their due process claim. That Act offers no independent basis 
for the plaintiffs’ federal claims. The lack of a protected liberty 
or  property  interest  defeats  those  claims  on  the  merits,  re‐
gardless of the nature of the relief sought. To the extent the 
plaintiffs  seek  a  declaratory  judgment  of  their  rights  under 
state law, the federal Declaratory Judgment Act provides no 
basis for doing so. The Act provides no independent source 
of federal subject‐matter jurisdiction. Skelly Oil Co. v. Phillips 
Petroleum  Co.,  339  U.S.  667,  671  (1950).  The  district  court 
wisely chose to decline to exercise supplemental jurisdiction 
over  the  remaining  state‐law  claims,  and  the  plaintiffs  have 
not challenged that decision on appeal. 
   Finally, the district court gave lack of standing as an alter‐
native reason for dismissing Noel Manley’s claims. It is clear 
that Claudia Manley has standing and that Noel’s claims all 
derive from hers. Deciding whether Noel’s federal claims fail 
on the merits or for lack of standing would make no differ‐
ence. No relief is available to Noel under federal law. We need 
not decide more here. The district court’s judgment is  
                                                      AFFIRMED.